ITEMID: 001-101584
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF PUGACH AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicants took part in the cleaning-up operation at the Chernobyl nuclear disaster site. They were registered disabled and became entitled to various social benefits, including food allowance.
5. On unspecified dates they sued the competent authorities for adjustment of the monthly food allowance in line with the inflation rate.
6. By two separate judgments of 4 June 2007, one in favour of Mr Pavlenko and another in favour of the remaining applicants, the Mineralniye Vody Town Court of the Stavropol Region upheld their actions in part. The court ordered the local department of the State Treasury to pay 1,283.86 RUB Russian roubles (RUB) to Mr Pavlenko and RUB 1,925.45 to each of the remaining applicants in monthly disability pension payments, to be adjusted in accordance with legal requirements. The court further ordered the local welfare authority to provide monthly the Treasury with the documents necessary to make the payments. It also awarded RUB 67,616.22 to Mr Pavlenko and RUB 104,405.82 to each of the seven other applicants in respect of the outstanding benefits, to be paid by the Ministry of Finance of the Russian Federation.
7. The judgments were not appealed against and became final on 19 June 2007.
8. The enforcement proceedings were opened and the lump sums and the monthly payments were made in accordance with these judgments. Thus, as from July 2007 all the applicants were receiving the monthly payments in good time. On 24 September 2007 the applicants (except for Mr Pavlenko) received RUB 104,405.82 each. On 1 October 2007 Mr Pavlenko received RUB 67,616.22 due to him under the judgment of 4 June 2007.
9. On 10 October 2007 the Ministry of Finance applied to the Stavropol Regional Court requesting to institute supervisory-review proceedings in respect of the judgments in the applicants' favour.
10. On 29 November 2007 the Presidium of the Stavropol Regional Court, by two separate judgments, quashed the awards of 4 June 2007 and remitted the cases for a fresh examination. The Presidium found that the lower court had erred in applying the provisions of the Law No. 1244-1 “On Social Protection of Citizens Exposed to Radiation as a Result of the Chernobyl Nuclear Power Station Explosion” (“the Chernobyl Law”) and, as a result, incorrectly determined the defendant authority in the case. The Presidium had not specified a due defendant.
11. In December 2007 the State Treasury discontinued the monthly payments in respect of food allowance due to the applicants under the quashed judgments. Instead, the authorities started to pay the applicants monthly disability benefits in accordance with the relevant legislation.
12. On 15 February 2008 the Town Court discontinued the proceedings in all cases except for that of Mr Pavlenko, due to the applicants' failure to appear before the first instance court. On 19 February 2008 the proceedings in Mr Pavlenko's case were discontinued by the Town Court on the same ground.
13. In February 2009 the Ministry of Finance of the Russian Federation brought proceedings against all applicants claiming repayment of the lump sums they had received pursuant to the quashed judgments. On 4 March 2009 the Town Court rejected the claim. It appears that the judgment was not appealed against and became final.
14. The relevant domestic law governing the supervisory review procedure at the material time is summed up in the Court's judgment in the case of Kot v. Russia (no. 20887/03, § 17, 18 January 2007).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
